 
Exhibit 10.1
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
October 2, 2017 by and among ISSUER DIRECT CORPORATION, a Delaware corporation
(the “Buyer”), and Kurtis D. Hughes, an individual, (the “Seller”). The Buyer
and the Seller are referred to collectively herein as the “Parties.”
 
BACKGROUND
 
The Seller owns all of the outstanding capital stock of Interwest Transfer
Company, Inc., a Utah corporation (the “Company”).
 
This Agreement contemplates a transaction in which the Buyer will purchase from
the Seller, and the Seller will sell to the Buyer, all of the outstanding
capital stock of the Company in return for cash and equity.
 
AGREEMENT
 
Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.
 
   1. Definitions.
 
“Accountant” has the meaning set forth in §4(k) below.
 
“Accredited Investor” has the meaning set forth in Regulation D promulgated
under the Securities Act.
 
“Administrator” has the meaning set forth in §4(x) below.
 
“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, liens, losses, expenses, and
fees, including court costs and reasonable attorneys' fees and expenses.
 
“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.
 
“Affiliated Group” means any affiliated group within the meaning of Code
§1504(a) or any similar group defined under a similar provision of state, local
or foreign law.
 
 “Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.
 
“Buyer” has the meaning set forth in the preface above.
 
“Closing” has the meaning set forth in §2(d) below.
 
“Closing Date” has the meaning set forth in §2(d) below.
 
“Closing Working Capital” means: (a) the Current Assets of the Company, less (b)
the Current Liabilities of the Company, determined as of the close of business
on the Closing Date.
 
“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code §4980B and of any similar state law.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
 
1

 
 
“Company” has the meaning set forth in the preface above.
 
“Company Share” means any share of the Common Stock, par value $1.00 per share,
of the Company.
 
“Confidential Information” means any information concerning the businesses and
affairs of the Company that is not already generally available to the public.
 
“Current Assets” means cash and cash equivalents, accounts receivable, inventory
and prepaid expenses of the Company, but excluding (a) the portion of any
prepaid expense of which Buyer will not receive the benefit following the
Closing, (b) the accounts receivable set forth in §4(q) of the Disclosure
Schedule as excluded accounts receivable, (c) deferred Tax assets and (d)
receivables from any of the Company's Affiliates, directors, employees, officers
or stockholders and any of their respective Affiliates, determined in accordance
with GAAP applied using the same accounting methods, practices, principles,
policies and procedures, with consistent classifications, judgments and
valuation and estimation methodologies that were used in the preparation of the
Audited Financial Statements for the most recent fiscal year end as if such
accounts were being prepared and audited as of a fiscal year end.
 
“Current Liabilities” means accounts payable, accrued Taxes and accrued
expenses, but excluding payables to any of the Company's Affiliates, directors,
employees, officers or stockholders and any of their respective Affiliates,
deferred Tax liabilities and the current portion of long term debt, determined
in accordance with GAAP applied using the same accounting methods, practices,
principles, policies and procedures, with consistent classifications, judgments
and valuation and estimation methodologies that were used in the preparation of
the Audited Financial Statements for the most recent fiscal year end as if such
accounts were being prepared and audited as of a fiscal year end.
 
“Disclosure Schedule” has the meaning set forth in §4 below.
 
“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA §3(3)) and any other material employee benefit plan, program or
arrangement of any kind.
 
“Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1).
 
“Environmental, Health, and Safety Requirements” shall mean all federal, state,
local and foreign statutes, regulations, ordinances and other provisions having
the force or effect of law, all judicial and administrative orders and
determinations, all contractual obligations and all common law concerning public
health and safety, worker health and safety, and pollution or protection of the
environment, including without limitation all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, or cleanup of any hazardous materials, substances
or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise or radiation, each as amended and as now or
hereafter in effect.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Fiduciary” has the meaning set forth in ERISA §3(21).
 
 “Financial Statement” has the meaning set forth in §4(g) below.
 
“First Anniversary Cash Payment” has the meaning set forth in §2(b) below.
 
“FIRPTA Affidavit” has the meaning set forth in §6(a) below.
 
“Future Purchase Price” means each of the First Anniversary Cash Payment, Second
Anniversary Cash Payment and Third Anniversary Cash Payment.
 
 
2

 
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
 
“Indemnified Party” has the meaning set forth in §7(d) below.
 
“Indemnifying Party” has the meaning set forth in §7(d) below.
 
“Initial Cash Purchase Price” has the meaning set forth in §2(b) below.
 
“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
(f) all computer software (including source code, executable code, data,
databases and related documentation), (g) all advertising and promotional
materials, (h) all other proprietary rights, and (i) all copies and tangible
embodiments thereof (in whatever form or medium).
 
“Knowledge” means actual knowledge after reasonable investigation.
 
“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures
or other interest in real property held by the Company
 
“Leases” means all leases, subleases, licenses, concessions and other agreements
(written or oral), including all amendments, extensions, renewals, guaranties
and other agreements with respect thereto, pursuant to which the Company holds
any Leased Real Property, including the right to all security deposits and other
amounts and instruments deposited by or on behalf of the Company.
 
“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.
 
“Most Recent Balance Sheet” means the balance sheet contained within the Most
Recent Financial Statements.
 
“Most Recent Financial Statements” has the meaning set forth in §4(g) below.
 
“Most Recent Fiscal Month End” has the meaning set forth in §4(g) below.
 
“Most Recent Fiscal Year End” has the meaning set forth in §4(g) below.
 
“Non-Disturbance Agreements” has the meaning set forth in §6(a) below.
 
“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).
 
 
3

 
 
“Owned Real Property” means all land, together with all buildings, structures,
improvements and fixtures located thereon, including all electrical, mechanical,
plumbing and other building systems, fire protection, security and surveillance
systems, telecommunications, computer, wiring and cable installations, utility
installations, water distribution systems, and landscaping, together with all
easements and other rights and interests appurtenant thereto (including air,
oil, gas, mineral and water rights, owned by any of the Company or Seller as
such property relates to the business of Target).
 
“Party” has the meaning set forth in the preface above.
 
“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).
 
“Prohibited Transaction” has the meaning set forth in ERISA §406 and Code §4975.
 
“Purchase Price” has the meaning set forth in §2(b) below.
 
“Real Property” has the meaning set forth in §4(l) below.
 
“Reportable Event” has the meaning set forth in ERISA §4043.
 
“Second Anniversary Cash Payment” has the meaning set forth in §2(b) below.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Security Interest” means any mortgage, pledge, lien, encumbrance, charge, or
other security interest, other than (a) mechanic's, materialmen's, and similar
liens, (b) liens for Taxes not yet due and payable or for Taxes that the
taxpayer is contesting in good faith through appropriate proceedings, (c)
purchase money liens and liens securing rental payments under capital lease
arrangements, and (d) other liens arising in the Ordinary Course of Business and
not incurred in connection with the borrowing of money.
 
“Seller” has the meaning set forth in the preface above.
 
“Subsidiary” means any corporation with respect to which a specified Person (or
a Subsidiary thereof) owns a majority of the common stock or has the power to
vote or direct the voting of sufficient securities to elect a majority of the
directors.
 
“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code §59A), customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.
 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Third Anniversary Cash Payment” has the meaning set forth in §2(b) below.
 
“Third Party Claim” has the meaning set forth in §7(d) below.
 
 
4

 
 
2.            
Purchase and Sale of Company Shares.

 
(a)         Basic Transaction. On and subject to the terms and conditions of
this Agreement, the Buyer agrees to purchase from the Seller, and the Seller
agrees to sell to the Buyer, all of his Company Shares for the consideration
specified below in this §2.
    
(b)           Purchase Price. The Buyer agrees to pay to the Seller THREE
MILLION TWO HUNDRED FIFTEEN THOUSAND DOLLARS ($3,215,000) in the manner and as
set forth below (the “Purchase Price”).
 
(i)         On the Closing Date, the Buyer shall do the following: (y) pay to
the Seller ONE MILLION NINE HUNDRED THIRTY-FIVE THOUSAND DOLLARS ($1,935,000) in
immediately available funds (the “Initial Cash Purchase Price”) and (z) 25,235
“restricted shares” (as such term is defined in the Securities Act) of Buyer’s
common stock, par value $0.001.1 All wire transfer fees or other transaction
fees related to the payment of the Initial Cash Purchase Price will be to the
account of Buyer and will not be deducted from the Initial Cash Purchase Price.
 
(ii)        On the first anniversary of the Closing Date, the Buyer shall pay to
the Seller THREE HUNDRED TWENTY THOUSAND DOLLARS ($320,000) in immediately
available funds (the “First Anniversary Cash Payment”). All wire transfer fees
or other transaction fees related to the payment of the First Anniversary Cash
Payment will be to the account of Buyer and will not be deducted from the First
Anniversary Cash Payment.
 
(iii)      On the second anniversary of the Closing Date, the Buyer shall pay to
the Seller THREE HUNDRED TWENTY THOUSAND DOLLARS ($320,000) in immediately
available funds (the “Second Anniversary Cash Payment”). All wire transfer fees
or other transaction fees related to the payment of the Second Anniversary Cash
Payment will be to the account of Buyer and will not be deducted from the Second
Anniversary Cash Payment.
 
(iv)         On the third anniversary of the Closing Date, the Buyer shall pay
to the Seller THREE HUNDRED TWENTY THOUSAND DOLLARS ($320,000) in immediately
available funds (the “Third Anniversary Cash Payment”). All wire transfer fees
or other transaction fees related to the payment of the Third Anniversary Cash
Payment will be to the account of Buyer and will not be deducted from the Third
Anniversary Cash Payment.
 
(c)           Closing Working Capital Adjustment.
 
(i)             At least three (3) business days before the Closing, Seller
shall prepare and deliver to Buyer a statement setting forth its good faith
estimate of closing working capital (the “Estimated Closing Working Capital”),
which statement shall contain an estimated balance sheet of the Company as of
the Closing Date (without giving effect to the transactions contemplated
herein), a calculation of Estimated Closing Working Capital (the “Estimated
Closing Working Capital Statement”), and a certificate of the Seller that the
Estimated Closing Working Capital Statement was prepared in accordance with GAAP
applied using the same accounting methods, practices, principles, policies and
procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the Most Recent
Financial Statements as if such Estimated Closing Working Capital Statement was
being prepared and audited as of a fiscal year end.
 


1 This number will be determined the day prior to the execution date of the SPA
by dividing $320,000 by the average closing price of Buyer’s common stock for
previous the 90 trading days.
 
 
5

 
 

(ii)           The “Closing Adjustment” shall be an amount equal to the
Estimated Closing Working Capital minus $185,000 (the “Company Working
Capital”). If the Closing Adjustment is a positive number, the Initial Cash
Purchase Price shall not be adjusted. If the Closing Adjustment is a negative
number, the Initial Cash Purchase Price shall be reduced by the amount of the
Closing Adjustment. The $185,000 was determined as set forth on Schedule
2(c)(ii) attached hereto.
 
(d)           Post-Closing Adjustment.
 
(i)           Within forty-five days after the Closing Date, Buyer shall prepare
and deliver to Seller a statement setting forth its calculation of Closing
Working Capital, which statement shall contain an audited balance sheet of the
Company as of the Closing Date (without giving effect to the transactions
contemplated herein), a calculation of Closing Working Capital (the “Closing
Working Capital Statement”) and a certificate of the Chief Financial Officer of
Buyer that the Closing Working Capital Statement was prepared in accordance with
GAAP applied using the same accounting methods, practices, principles, policies
and procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the Most Recent
Financial Statements for the most recent fiscal year end as if such Closing
Working Capital Statement was being prepared and audited as of a fiscal year
end.
 
(ii)           The post-closing adjustment shall be an amount equal to the
Closing Working Capital minus the Estimated Closing Working Capital (the
“Post-Closing Adjustment”). If the Post-Closing Adjustment is a positive number,
Buyer shall not owe any additional consideration to the Seller. If the
Post-Closing Adjustment is a negative number, the Seller shall pay to Buyer an
amount equal to the Post-Closing Adjustment.
 
(iii)        Any payment of the Post-Closing Adjustment, together with interest
calculated as set forth below, shall be due within ten Business Days of the
delivery of the Post-Closing Adjustment and shall be paid by wire transfer of
immediately available funds to such account as is directed by Buyer. The amount
of any Post-Closing Adjustment shall bear interest from and including the
Closing Date to but excluding/and including the date of payment at a rate per
annum equal to 8%. Such interest shall be calculated daily on the basis of a 365
day year and the actual number of days elapsed. In the event the Seller does not
make a required Post-Closing Adjustment payment, such amount (including any
accrued but unpaid interest) shall be reduced from the Future Purchase Price
payments.


(e)          The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place on the second business day following
the satisfaction or waiver of all conditions to the obligations of the Parties
to consummate the transactions contemplated hereby (other than conditions with
respect to actions the respective Parties will take at the Closing itself) or
such other date as the Buyer and the Seller may mutually determine (the “Closing
Date”).
 
(f)          Deliveries at the Closing. At the Closing and except as waived by
the receiving party, (i) the Seller will deliver to the Buyer the various
certificates, instruments, and documents referred to in §6(a) below, (ii) the
Buyer will deliver to the Seller the various certificates, instruments, and
documents referred to in §6(b) below, (iii) the Seller will deliver to the Buyer
stock certificates representing all of his or its Company Shares, endorsed in
blank or accompanied by duly executed assignment documents, and (iv) the Buyer
will deliver to the Seller the consideration specified in §2(b) above.
 
 
6

 
 
3.            
Representations and Warranties Concerning the Transaction.

 
(a)         Representations and Warranties of the Seller. The Seller represents
and warrants to the Buyer that the statements contained in this §3(a) are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this §3(a)) with
respect to himself, except as set forth in Schedule I attached hereto.
 
(i)            Authorization of Transaction. The Seller has full power and
authority to execute and deliver this Agreement and to perform his obligations
hereunder. This Agreement constitutes the valid and legally binding obligation
of the Seller, enforceable in accordance with its terms and conditions. The
Seller need not give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order to consummate the transactions contemplated by this Agreement.
 
(ii)           Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(A) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Seller is subject or, if the Seller
is a corporation, any provision of its charter or bylaws or (B) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under any agreement, contract, lease, license, instrument,
or other arrangement to which the Seller is a party or by which he or it is
bound or to which any of his or its assets is subject.
 
(iii)           Brokers' Fees. The Seller has no Liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which the Buyer could become
liable or obligated.
 
(iv)           Company Shares. The Seller holds of record and owns beneficially
the number of Company Shares set forth next to his name in §4(b) of the
Disclosure Schedule, free and clear of any restrictions on transfer (other than
any restrictions under the Securities Act and state securities laws), Taxes,
Security Interests, options, warrants, purchase rights, contracts, commitments,
equities, claims, and demands. The Seller is not a party to any option, warrant,
purchase right, or other contract or commitment that could require the Seller to
sell, transfer, or otherwise dispose of any capital stock of the Company (other
than this Agreement). The Seller is not a party to any voting trust, proxy, or
other agreement or understanding with respect to the voting of any capital stock
of the Company. Seller is an Accredited Investor as of the execution date of
this Agreement.
 
(b)         Representations and Warranties of the Buyer. The Buyer represents
and warrants to the Seller that the statements contained in this §3(b) are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this §3(b)),
except as set forth in Schedule II attached hereto.
 
(i)            Organization of the Buyer. The Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of the State of Delaware.
 
(ii)          Authorization of Transaction. The Buyer has full power and
authority (including full corporate power and authority) to execute and deliver
this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of the Buyer, enforceable
in accordance with its terms and conditions. The Buyer need not give any notice
to, make any filing with, or obtain any authorization, consent, or approval of
any government or governmental agency in order to consummate the transactions
contemplated by this Agreement.
 
 
7

 
 
(iii)            Noncontravention. Neither the execution and the delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
will (A) violate any constitution, statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Buyer is subject or any provision of
its charter or bylaws or (B) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
the Buyer is a party or by which it is bound or to which any of its assets is
subject.
 
(iv)            Reporting Company. Buyer is a reporting issuer and the shares of
its common stock are (a) registered under Section 12 of the Securities Exchange
Act and (b) listed on the NYSE American under the symbol ISDR. Buyer is not in
default, nor is Buyer aware of any facts or circumstances that individually or
in the aggregate could be reasonably expected to result in a default, under any
of the requirements or rules of the NYSE American that are applicable to Buyer
and/or its common stock. Buyer has not received any notice from the NYSE
American or any of its affiliates that the listing of the Buyer’s common stock
on NYSE American is under review for non-compliance or at risk of being
suspended, cease-traded, delisted or demoted to a lesser exchange. The shares of
Buyer’s common stock that comprise the Stock Payment will, when issued, be
subject to the conditions of Rule 144 as promulgated under the Securities Act.
 
(v)            Brokers' Fees. The Buyer has no Liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which the Seller could become
liable or obligated.
 
(vi)           Investment. The Buyer is not acquiring the Company Shares with a
view to or for sale in connection with any distribution thereof within the
meaning of the Securities Act.
 
4.           Representations and Warranties Concerning of the Company. The
Seller represents and warrants to the Buyer that the statements contained in
this §4 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
§4), except as set forth in the disclosure schedule delivered by the Seller to
the Buyer on the date hereof and initialed by the Parties (the “Disclosure
Schedule”). Items and facts disclosed in the Disclosure Schedule with reasonable
specificity and detail shall be deemed an exception to a representation or
warranty made herein. The Disclosure Schedule will be arranged in paragraphs
corresponding to the lettered and numbered paragraphs contained in this §4.
 
(a)           Organization, Qualification, and Corporate Power. The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the jurisdiction of the State of Utah. The Company is duly authorized to
conduct business and is in good standing under the laws of each jurisdiction
where such qualification is required. The Company has full corporate power and
authority and all licenses, permits, and authorizations necessary to carry on
the businesses in which it is engaged and in which it presently proposes to
engage and to own and use the properties owned and used by it. §4(a) of the
Disclosure Schedule lists the directors and officers of the Company. The Seller
has delivered to the Buyer correct and complete copies of the charter and bylaws
of each of the Company (as amended to date). The minute books (containing the
records of meetings of the stockholders, the board of directors, and any
committees of the board of directors), the stock certificate books, and the
stock record books of the Company are correct and complete. The Company is not
in default under or in violation of any provision of its charter or bylaws.
 
(b)          Capitalization. The entire authorized capital stock of the Company
consists of FIFTY THOUSAND (50,000) Company Shares, of which TWENTY SEVEN (27)
Company Shares are issued and outstanding and no Company Shares are held in
treasury. All of the issued and outstanding Company Shares have been duly
authorized, are validly issued, fully paid, and nonassessable, and are held of
record by the Seller as set forth in §4(b) of the Disclosure Schedule. There are
no outstanding or authorized options, warrants, purchase rights, subscription
rights, conversion rights, exchange rights, or other contracts or commitments
that could require the Company to issue, sell, or otherwise cause to become
outstanding any of its capital stock. There are no outstanding or authorized
stock appreciation, phantom stock, profit participation, or similar rights with
respect to the Company. There are no voting trusts, proxies, or other agreements
or understandings with respect to the voting of the capital stock of the
Company.
 
 
8

 
 
(c)           Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Company is subject or any provision
of the charter or bylaws of the Company, or (ii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which the Company is a party or by which it is bound or to which
any of its assets is subject (or result in the imposition of any Security
Interest upon any of its assets). The Company does not need to give any notice
to, make any filing with, or obtain any authorization, consent, or approval of
any government or governmental agency in order for the Parties to consummate the
transactions contemplated by this Agreement.
 
(d)           Brokers' Fees. The Company has no Liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.
 
(e)           Title to Assets. The Company has good and marketable title to, or
a valid leasehold interest in, the assets used by it, located on its premises,
or shown on the Most Recent Balance Sheet or acquired after the date thereof,
free and clear of all Security Interests, except for assets disposed of in the
Ordinary Course of Business since the date of the Most Recent Balance Sheet.
Prior to closing Seller will provide to Buyer copies of all leasehold interest
and/or contracts for equipment used by Company.
 
(f)           Subsidiaries. §4(f) of the Disclosure Schedule sets forth for each
Subsidiary of the Target (i) its name and jurisdiction of incorporation, (ii)
the number of shares of authorized capital stock of each class of its capital
stock, (iii) the number of issued and outstanding shares of each class of its
capital stock, the names of the holders thereof, and the number of shares held
by each such holder, and (iv) the number of shares of its capital stock held in
treasury.
 
(g)          Financial Statements. Attached hereto as Exhibit B are the
following financial statements (collectively the “Financial Statements”): (i)
audited consolidated and unaudited consolidating balance sheets and statements
of income, changes in stockholders' equity, and cash flow as of and for the
fiscal years ended December 31, 2015 and December 31, 2016 (the “Most Recent
Fiscal Year End”) for the Company; and (ii) unaudited consolidated and
consolidating balance sheets and statements of income, changes in stockholders'
equity, and cash flow (the “Most Recent Financial Statements”) as of and for the
months ended July 31, 2017 (the “Most Recent Fiscal Month End”) for the Company.
The Financial Statements (including the notes thereto) have been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered thereby, present fairly the financial condition of the Company as of
such dates and the results of operations of the Company for such periods, are
correct and complete, and are consistent with the books and records of the
Company (which books and records are correct and complete).
 
(h)           Events Subsequent to Most Recent Fiscal Year End. Since the Most
Recent Fiscal Year End, there has not been any material adverse change in the
business, financial condition, operations, results of operations, or future
prospects of the Company. Without limiting the generality of the foregoing,
since that date:
 
(i)              the Company has not sold, leased, transferred, or assigned any
of its assets, tangible or intangible, other than for a fair consideration in
the Ordinary Course of Business;
 
 
9

 
 
(ii)          the Company has not entered into any agreement, contract, lease,
or license (or series of related agreements, contracts, leases, and licenses)
either involving more than FIVE THOUSAND DOLLARS ($5,000) or outside the
Ordinary Course of Business;
 
(iii)          no party (including the Company) has accelerated, terminated,
modified, or cancelled any agreement, contract, lease, or license (or series of
related agreements, contracts, leases, and licenses) involving more than FIVE
THOUSAND DOLLARS ($5,000) to which the Company is a party or by which any of
them is bound;
 
(iv)             the Company has not imposed any Security Interest upon any of
its assets, tangible or intangible;
 
(v)            the Company has not made any capital expenditure (or series of
related capital expenditures) either involving more than FIVE THOUSAND DOLLARS
($5,000) or outside the Ordinary Course of Business;
 
(vi)            the Company has not made any capital investment in, any loan to,
or any acquisition of the securities or assets of, any other Person (or series
of related capital investments, loans, and acquisitions) either involving more
than FIVE THOSUAND DOLLARS ($5,000) or outside the Ordinary Course of Business;
 
(vii)         the Company has not issued any note, bond, or other debt security
or created, incurred, assumed, or guaranteed any indebtedness for borrowed money
or capitalized lease obligation either involving more than FIVE THOUSDAND
DOLLARS ($5,000) singly or TEN THOUSAND DOLLARS ($10,000) in the aggregate;
 
(viii)           the Company has not delayed or postponed the payment of
accounts payable and other Liabilities outside the Ordinary Course of Business;
 
(ix)             the Company has not cancelled, compromised, waived, or released
any right or claim (or series of related rights and claims) either involving
more than FIVE THOUSAND DOLLARS ($5,000) or outside the Ordinary Course of
Business;
 
(x)            the Company has not granted any license or sublicense of any
rights under or with respect to any Intellectual Property;
 
(xi)             there has been no change made or authorized in the charter or
bylaws of the Company;
 
(xii)         the Company has not issued, sold, or otherwise disposed of any of
its capital stock, or granted any options, warrants, or other rights to purchase
or obtain (including upon conversion, exchange, or exercise) any of its capital
stock;
 
(xiii)           the Company has not declared, set aside, or paid any dividend
or made any distribution with respect to its capital stock (whether in cash or
in kind) or redeemed, purchased, or otherwise acquired any of its capital stock
except as set forth in Section 4(h)
 
(xiii)           to the Disclosure Schedule;
 
(xiv)           the Company has not experienced any damage, destruction, or loss
(whether or not covered by insurance) to its property;
 
(xv)          the Company has not made any loan to, or entered into any other
transaction with, any of its directors, officers, and employees outside the
Ordinary Course of Business except as set forth in Section 4(h)(xv) to the
Disclosure Schedule and the Buyer acknowledges that two vehicles reflected in
the Company’s Most Recent Financial Statements shall not be transferred to the
Buyer and shall be retained by the Seller;
 
 
10

 
 
(xvi)            the Company has not entered into any employment contract or
collective bargaining agreement, written or oral, or modified the terms of any
existing contract or agreement which have not been disclosed to Buyer in§4(p) of
the Disclosure Schedule;
 
(xvii)           the Company has not granted any increase in the base
compensation of any of its directors, officers, and employees outside the
Ordinary Course of Business;
 
(xviii)         the Company has not adopted, amended, modified, or terminated
any bonus, profit sharing, incentive, severance, or other plan, contract, or
commitment for the benefit of any of its directors, officers, and employees (or
taken any such action with respect to any other Employee Benefit Plan), except
as disclosed;
 
(xix)            the Company has not made any other change in employment terms
for any of its directors, officers, and employees outside the Ordinary Course of
Business;
 
(xx)            the Company has not made or pledged to make any charitable or
other capital contribution outside the Ordinary Course of Business;
 
(xxi)          there has not been any other material occurrence, event,
incident, action, failure to act, or transaction outside the Ordinary Course of
Business involving the Company; and
 
(xxii)          the Company has not committed to any of the foregoing.
 
(i)       Undisclosed Liabilities. The Company has no Liabilities (and there is
no Basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand against any of them giving
rise to any Liability), except for (i) Liabilities set forth on the face of the
Most Recent Balance Sheet (rather than in any notes thereto) and (ii)
Liabilities which have arisen after the Most Recent Fiscal Month End in the
Ordinary Course of Business (none of which results from, arises out of, relates
to, is in the nature of, or was caused by any breach of contract, breach of
warranty, tort, infringement, or violation of law).
 
(j)       Legal Compliance. The Company and its Affiliates have complied with
all applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of federal, state,
local, and foreign governments (and all agencies thereof), and no action, suit,
proceeding, hearing, investigation, charge, complaint, claim, demand, or notice
has been filed or commenced against any of them alleging any failure so to
comply.
 
(k)        Tax Matters. The Company has made available its accountant, Ted
Schumm, (“Accountant”) to the Buyer and instructed its Accountant to make
available upon request of the Buyer or its agents all accounting and working
papers of the Company.

 
(i)            The Company has filed all Tax Returns that it was required to
file. All such Tax Returns were correct and complete in all respects. All Taxes
owed by the Company (whether or not shown on any Tax Return) have been paid. The
Company currently is not a beneficiary of any extension of time within which to
file any Tax Return. No claim has ever been made by an authority in a
jurisdiction where the Company does not file Tax Returns that it is or may be
subject to taxation by that jurisdiction. There are no Security Interests on any
of the assets of any of the Company that arose in connection with any failure
(or alleged failure) to pay any Tax. Seller will allow Buyer to contact
Company’s accountant to review the books and records of the Company after this
agreement is signed.
 
(ii)            The Company has withheld and paid all Taxes required to have
been withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party.
 
(iii)           No Seller or director or officer (or employee responsible for
Tax matters) of the Company expects any authority to assess any additional Taxes
for any period for which Tax Returns have been filed. There is no dispute or
claim concerning any Tax Liability of the Company either (A) claimed or raised
by any authority in writing or (B) as to which any of the Seller and the
directors and officers (and employees responsible for Tax matters) of the
Company has Knowledge based upon personal contact with any agent of such
authority. §4(k) of the Disclosure Schedule lists all federal, state, local, and
foreign income Tax Returns filed with respect to the Company for taxable periods
ended on or after December 31, 2012 indicates those Tax Returns that have been
audited, and indicates those Tax Returns that currently are the subject of
audit. The Seller has delivered to the Buyer correct and complete copies of all
federal income Tax Returns, examination reports, and statements of deficiencies
assessed against or agreed to by the Company since December 31, 2012.
 
 
11

 
 
(iv)       The Company has not waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency.
 
(v)         The Company has not filed a consent under Code §341(f) concerning
collapsible corporations. The Company has not made any payments, is not
obligated to make any payments, or is a party to any agreement that under
certain circumstances could obligate it to make any payments that will not be
deductible under Code §280G. The Company has not been a United States real
property holding corporation within the meaning of Code §897(c)(2) during the
applicable period specified in Code §897(c)(1)(A)(ii). The Company has disclosed
on its federal income Tax Returns all positions taken therein that could give
rise to a substantial understatement of federal income Tax within the meaning of
Code §6662. The Company is not a party to any Tax allocation or sharing
agreement. The Company (A) has not been a member of an Affiliated Group filing a
consolidated federal income Tax Return (other than a group the common parent of
which was the Company) or (B) has any Liability for the Taxes of any Person
(other than the Company) under Reg. §1.1502-6 (or any similar provision of
state, local, or foreign law), as a transferee or successor, by contract, or
otherwise.
 
(vi)         Any unpaid Taxes of the Company (A) did not, as of the Most Recent
Fiscal Month End, exceed the reserve for Tax Liability (rather than any reserve
for deferred Taxes established to reflect timing differences between book and
Tax income) set forth on the face of the Most Recent Balance Sheet (rather than
in any notes thereto) and (B) do not exceed that reserve as adjusted for the
passage of time through the Closing Date in accordance with the past custom and
practice of the Company in filing its Tax Returns.
 
(vii)        The Company will not be required to include any item of income in,
or exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any: (A) change in
method of accounting for a taxable period ending on or prior to the Closing Date
under Code §481(c) (or any corresponding or similar provision of state, local or
foreign income Tax law); (B) “closing agreement” as described in Code §7121 (or
any corresponding or similar provision of state, local or foreign income Tax
law) executed on or prior to the Closing Date; (C) installment sale or open
transaction disposition made on or prior to the Closing Date; or (D) prepaid
amount received on or prior to the Closing Date.
 
(l)          Real Property.
 
(i)           §4(l)(i) of the Disclosure Schedule sets forth the address and
description of each parcel of Owned Real Property.
 
(ii)          §4(l)(ii) of the Disclosure Schedule sets forth the address of
each parcel of Leased Real Property, and a true and complete list of all Leases
for each such Leased Real Property (including the date and name of the parties
to such Lease document). The Company has delivered to the Buyer a true and
complete copy of each such Lease document, and in the case of any oral Lease, a
written summary of the material terms of such Lease. Except as set forth in
§4(l)(ii) of the Disclosure Schedule, with respect to each of the Leases:
 
 
12

 
 
(A)           such Lease is legal, valid, binding, enforceable and in full force
and effect;
 
(B)           the transaction contemplated by this Agreement does not require
the consent of any other party to such Lease (except for those Leases for which
Lease Consents (as hereinafter defined) are obtained), will not result in a
breach of or default under such Lease, and will not otherwise cause such Lease
to cease to be legal, valid, binding, enforceable and in full force and effect
on identical terms following the Closing;
 
(C)           The Company’s possession and quiet enjoyment of the Leased Real
Property under such Lease has been disturbed and there are no disputes with
respect to such Lease;
 
(D)         The Company is not in breach or default under such Lease, and no
event has occurred or circumstance exists which, with the delivery of notice,
the passage of time or both, would constitute such a breach or default, or
permit the termination, modification or acceleration of rent under such Lease;
 
(E)         no security deposit or portion thereof deposited with respect to
such Lease has been applied in respect of a breach or default under such Lease
which has not been redeposited in full;
 
(F)           The Company does not owe, or will owe in the future, any brokerage
commissions or finder's fees with respect to such Lease;
 
(G)        the other party to such Lease is not an affiliate of, and otherwise
does not have any economic interest in, any of the Company;
 
(H)          neither the Company nor its Affiliates has subleased, licensed or
otherwise granted any Person the right to use or occupy such Leased Real
Property or any portion thereof;
 
(I)          neither the Company nor its Affiliates has collaterally assigned or
granted any other security interest in such Lease or any interest therein; and
 
(J)           there are no liens or encumbrances on the estate or interest
created by such Lease.
 
(iii)           The Owned Real Property identified in §4(l)(i) of the Disclosure
Schedule and the Leased Real Property identified in §4(l)(ii) (collectively, the
“Real Property”), comprise all of the real property used or intended to be used
in, or otherwise related to, the Company’s business; and the Company is not a
party to any agreement or option to purchase any real property or interest
therein.
 
(iv)            Each parcel of Real Property is a separate lot for real estate
tax and assessment purposes, and no other real property is included in such tax
parcel. There are no taxes, assessments, fees, charges or similar costs or
expenses imposed by any governmental authority, association or other entity
having jurisdiction over the Real Property (collectively, the “Real Estate
Impositions”) with respect to any Real Property or portion thereof which are
delinquent. The Title Commitments set forth all Real Estate Impositions which
are due and payable with respect to such parcel. There is no pending or
threatened increase or special assessment or reassessment of any Real Estate
Impositions for such parcel.
 
 
13

 
 
(m)              Intellectual Property.
 
(i)            The Company owns and possesses or has the right to use pursuant
to a valid and enforceable, written license, sublicense, agreement, or
permission all Intellectual Property necessary or desirable for the operation of
the businesses of the Company as presently conducted and as presently proposed
to be conducted. Each item of Intellectual Property owned or used by the Company
immediately prior to the Closing hereunder will be owned or available for use by
the Company on identical terms and conditions immediately subsequent to the
Closing hereunder. The Company has taken all necessary and desirable action to
maintain and protect each item of Intellectual Property that it owns or uses.
 
(ii)            The Company has not interfered with, infringed upon,
misappropriated, or otherwise come into conflict with any Intellectual Property
rights of third parties, and neither the Seller nor the directors and officers
(and employees with responsibility for Intellectual Property matters) of the
Company has ever received any charge, complaint, claim, demand, or notice
alleging any such interference, infringement, misappropriation, or violation
(including any claim that the Company must license or refrain from using any
Intellectual Property rights of any third party). To the Knowledge of any of the
Seller and the directors and officers (and employees with responsibility for
Intellectual Property matters) of the Company, no third party has interfered
with, infringed upon, misappropriated, or otherwise come into conflict with any
Intellectual Property rights of any of the Company.
 
 (iii)         The Company does not have patents or registrations which have
been issued to the Company with respect to any of its Intellectual Property.
§4(m)(iii) of the Disclosure Schedule identifies each material unregistered
trademark, service mark, trade name, corporate name or Internet domain name,
computer software item (other than commercially available off-the-shelf software
purchased or licensed for less than a total cost of $1,000 in the aggregate) and
each material unregistered copyright used by the Company in connection with any
of its businesses. With respect to each item of Intellectual Property required
to be identified in §4(m)(iii) of the Disclosure Schedule:
 
(A)          The Company owns and possesses all right, title, and interest in
and to the item, free and clear of any Security Interest, license, or other
restriction or limitation regarding use or disclosure;
 
(B)          the item is not subject to any outstanding injunction, judgment,
order, decree, ruling, or charge;
 
(C)          no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand is pending or, to the Knowledge of any of the Seller
and the directors and officers (and employees with responsibility for
Intellectual Property matters) of the Company is threatened which challenges the
legality, validity, enforceability, use, or ownership of the item, and there are
no grounds for the same;
 
(D)      the Company has never agreed to indemnify any Person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the item; and
 
(E)       no loss or expiration of the item is threatened, pending, or
reasonably foreseeable, except for patents expiring at the end of their
statutory terms (and not as a result of any act or omission by the Seller or the
Company, including without limitation, a failure by the Seller or the Company to
pay any required maintenance fees).
 
 
14

 
 
(iv)           §4(m)(iv) of the Disclosure Schedule identifies each item of
Intellectual Property that any third party owns and that the Company uses
pursuant to license, sublicense, agreement, or permission. The Seller has
delivered to the Buyer correct and complete copies of all such licenses,
sublicenses, agreements, and permissions (as amended to date). With respect to
each item of Intellectual Property required to be identified in §4(m)(iv) of the
Disclosure Schedule:
 
(A)           the license, sublicense, agreement, or permission covering the
item is legal, valid, binding, enforceable, and in full force and effect;
 
(B)           the license, sublicense, agreement, or permission will continue to
be legal, valid, binding, enforceable, and in full force and effect on identical
terms following the consummation of the transactions contemplated hereby
(including the assignments and assumptions referred to in §2 above);
 
(C)              no party to the license, sublicense, agreement, or permission
is in breach or default, and no event has occurred which with notice or lapse of
time would constitute a breach or default or permit termination, modification,
or acceleration thereunder;
 
(D)          no party to the license, sublicense, agreement, or permission has
repudiated any provision thereof;
 
(E)           with respect to each sublicense, the representations and
warranties set forth in subsections (A) through (D) above are true and correct
with respect to the underlying license;
 
(F)             the underlying item of Intellectual Property is not subject to
any outstanding injunction, judgment, order, decree, ruling, or charge;
 
(G)            no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand is pending or, to the Knowledge of any of the Seller
and the directors and officers (and employees with responsibility for
Intellectual Property matters) of the Company is threatened which challenges the
legality, validity, or enforceability of the underlying item of Intellectual
Property, and there are no grounds for the same; and
 
(H)          the Company has not granted any sublicense or similar right with
respect to the license, sublicense, agreement, or permission.
 
(v)            To the Knowledge of the Seller and the directors and officers
(and employees with responsibility for Intellectual Property matters) of the
Company: (A) the Company has not in the past, nor will it in the future,
interfere with, infringe upon, misappropriate, or otherwise come into conflict
with, any Intellectual Property rights of third parties as a result of the
continued operation of its business as presently conducted and as presently
proposed to be conducted; (B) there are no facts that indicate a likelihood of
any of the foregoing; and (C) no notices regarding any of the foregoing
(including, without limitation, any demands or offers to license any
Intellectual Property from any third party) have been received.
 
(vi)             Neither the Seller nor the directors and officers (and
employees with responsibility for Intellectual Property matters) of the Company
has any knowledge of any new products, inventions, procedures, or methods of
manufacturing or processing that any competitors or other third parties have
developed which reasonably could be expected to supersede or make obsolete any
product or process of the Company or to limit the business of the Company as
presently conducted or as presently proposed to be conducted.
 
 
15

 
 
(vii)            The Seller has taken all necessary and desirable action to
maintain and protect all of the Intellectual Property of the Company and will
continue to maintain and protect all of the Intellectual Property of the Company
so as not to materially adversely affect the validity or enforceability thereof.
To the knowledge of the Seller, the owners of any of the Intellectual Property
licensed to the Company have taken all necessary and desirable action to
maintain and protect the Intellectual Property covered by such license.
 
(viii)           The Seller has complied in all material respects with and are
presently in compliance in all material respects with all foreign, federal,
state, local, governmental (including, but not limited to, the Federal Trade
Commission and State Attorneys General), administrative or regulatory laws,
regulations, guidelines and rules applicable to any Intellectual Property and
the Seller shall take all steps necessary to ensure such compliance until
Closing.
 
(n)          Tangible Assets. The Company owns or leases all office space,
machinery, equipment, and other tangible assets necessary for the conduct of its
business as presently conducted and as presently proposed to be conducted. To
the Knowledge of Seller, each such tangible asset is free from defects (patent
and latent), has been maintained in accordance with normal industry practice, is
in good operating condition and repair (subject to normal wear and tear), and is
suitable for the purposes for which it presently is used and presently is
proposed to be used.
 
(o)          Inventory. The inventory of the Company, if any, consists of office
supplies all of which is merchantable and fit for the purpose for which they
procured.
 
(p)          Contracts. §4(p) of the Disclosure Schedule lists the following
contracts and other agreements to which the Company is a party:
 
(i)           any agreement (or group of related agreements) for the lease of
personal property to or from any Person providing for lease payments in excess
of FIVE THOUSAND DOLLARS ($5,000) per annum;
 
(ii)           any agreement (or group of related agreements) for the purchase,
sale or for the furnishing of transfer agent services by the Company and which
the Company and the Seller deem to be active accounts;
 
(iii)          any agreement (or group of related agreements) for the purchase,
sale or for the furnishing of transfer agent services by the Company and which
the Company and the Seller deem to be inactive accounts;
 
(iv)           any agreement concerning a partnership or joint venture;
 
(v)          any agreement (or group of related agreements) under which it has
created, incurred, assumed, or guaranteed any indebtedness for borrowed money,
or any capitalized lease obligation, in excess of FIVE THOUSAND DOLLARS ($5,000)
or under which it has imposed a Security Interest on any of its assets, tangible
or intangible;
 
(vi)           any agreement concerning confidentiality or noncompetition;
 
(vii)          any agreement with the Seller and Affiliates (other than the
Company);
 
(viii)      any profit sharing, stock option, stock purchase, stock
appreciation, deferred compensation, severance, or other material plan or
arrangement for the benefit of its current or former directors, officers, and
employees; Employment Contracts referencing such are include as per above.
 
 
16

 
 
(ix)           any collective bargaining agreement;
 
(x)            any agreement for the employment of any individual on a
full-time, part-time, consulting, or other basis providing annual compensation
in excess of FIVE THOUSAND DOLLARS ($5,000) or providing severance benefits;
 
(xi)         any agreement under which it has advanced or loaned any amount to
any of its directors, officers, and employees outside the Ordinary Course of
Business;
 
(xii)         any agreement under which the consequences of a default or
termination could have a material adverse effect on the business, financial
condition, operations, results of operations, or future prospects of the
Company; or
 
(xiii)         any other agreement (or group of related agreements) the
performance of whichinvolves consideration in excess of FIVE THOSUAND DOLLARS
($5,000).
 
The Seller has delivered to the Buyer a correct and complete copy of each
written agreement (as amended to date) listed in §4(p) of the Disclosure
Schedule and a written summary setting forth the terms and conditions of each
oral agreement referred to in §4(p) of the Disclosure Schedule. With respect to
each such agreement: (A) the agreement is legal, valid, binding, enforceable,
and in full force and effect; (B) the agreement will continue to be legal,
valid, binding, enforceable, and in full force and effect on identical terms
following the consummation of the transactions contemplated hereby; (C) no party
is in breach or default, and no event has occurred which with notice or lapse of
time would constitute a breach or default, or permit termination, modification,
or acceleration, under the agreement; and (D) no party has repudiated any
provision of the agreement.
 
(q)     Notes and Accounts Receivable. All notes and accounts receivable of the
Company are reflected properly on its books and records, are valid receivables
subject to no setoffs or counterclaims, are current and collectible, and will be
collected in accordance with their terms at their recorded amounts, subject only
to the reserve for bad debts set forth on the face of the Most Recent Balance
Sheet (rather than in any notes thereto) as adjusted for the passage of time
through the Closing Date in accordance with the past custom and practice of the
Company. The accounts receivable set forth in §4(q) of the Disclosure Schedule
as excluded accounts receivable shall not be transferred to the Buyer.
 
(r)        Powers of Attorney. There are no outstanding powers of attorney
executed on behalf of any of the Company.
 
(s)       Insurance. The Seller has delivered to the Buyer a correct and
complete copy of each insurance policy (including policies providing property,
casualty, liability, and workers' compensation coverage and bond and surety
arrangements) (each a “Policy” and collectively the “Policies”) which the
Company has been a party, a named insured, or otherwise the beneficiary of
coverage at any time within the past five years.
 
With respect to each such insurance policy: (A) the policy is legal, valid,
binding, enforceable, and in full force and effect; (B) at the time of Closing,
the policy will continue to be legal, valid, binding, enforceable, and in full
force and effect on identical terms following the consummation of the
transactions contemplated hereby; (C) the Company, nor any other party to the
policy, is in breach or default (including with respect to the payment of
premiums or the giving of notices), and no event has occurred which, with notice
or the lapse of time, would constitute such a breach or default, or permit
termination, modification, or acceleration, under the policy; and (D) no party
to the policy has repudiated any provision thereof. The Company has been covered
during the past five (5) years by insurance in scope and amount customary and
reasonable for the businesses in which it has engaged during the aforementioned
period. §4(s) of the Disclosure Schedule describes any self-insurance
arrangements affecting the Company.
 
 
17

 
 
(t)           Litigation. §4(t) of the Disclosure Schedule sets forth each
instance in which the Company (i) is subject to any outstanding injunction,
judgment, order, decree, ruling, or charge or (ii) is a party or, to the
Knowledge of the Seller and the directors and officers (and employees with
responsibility for litigation matters) of the Company, is threatened to be made
a party to any action, suit, proceeding, hearing, or investigation of, in, or
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator. None of the
actions, suits, proceedings, hearings, and investigations set forth in §4(t) of
the Disclosure Schedule could result in any material adverse change in the
business, financial condition, operations, results of operations, or future
prospects of the Company. Neither the Seller nor the directors and officers (and
employees with responsibility for litigation matters) of the Company has any
reason to believe that any such action, suit, proceeding, hearing, or
investigation may be brought or threatened against the Company.
 
(u)           Service Warranty. All transfer agent services provided or
delivered by the Company have been in conformity with all applicable contractual
commitments and all express and implied warranties, and the Company does not
have any Liability (and there is no Basis for any present or future action,
suit, proceeding, hearing, investigation, charge, complaint, claim, or demand
against any of them giving rise to any Liability) for damages in connection
therewith. No transfer agent service sold, provided, or delivered by the Company
is subject to any indemnity by the Company to a transfer agent client. The
Company has made available to the Buyer all of the agreement it has with
customers for which the Seller has provided services.
 
(v)           Service Liability. The Company does not have any Liability (and
there is no Basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand against any of them giving
rise to any Liability) arising out of any injury to individuals or property as a
result of the ownership, possession, or use of any transfer agent services sold,
provided, or delivered by the Company.
 
(w)        Employees. To the Knowledge of the Seller and the directors and
officers (and employees with responsibility for employment matters) of the
Company, no executive, key employee, or group of employees has any plans to
terminate employment with the Company. The Company is not a party to or bound by
any collective bargaining agreement, nor has it experienced any strikes,
grievances, claims of unfair labor practices, or other collective bargaining
disputes. The Company has not committed any unfair labor practice. Neither the
Seller nor the directors and officers (and employees with responsibility for
employment matters) of the Company has any knowledge of any organizational
effort presently being made or threatened by or on behalf of any labor union
with respect to employees of the Company.
 
(x)           Employee Benefits. The Company has made available its Employee
Benefit Plan administrator, Planned Security Resources, (“Administrator”) and
instructed the Administrator to make available to the Buyer or its agents upon
request of the Buyer all information concerning the Company’s Employee Benefit
Plan(s).  
 
(i)            §4(x) of the Disclosure Schedule lists each Employee Benefit Plan
that the Company maintains, to which the Company contributes or has any
obligation to contribute, or with respect to which the Company has any material
Liability or potential Liability.
 
(A)           Each such Employee Benefit Plan (and each related trust, insurance
contract, or fund) has been maintained, funded and administered in accordance
with the terms of such Employee Benefit Plan and in operation in all material
respects with the applicable requirements of ERISA, the Code, and other
applicable laws.
 
(B)           All required reports and descriptions (including annual reports
(IRS Form 5500), summary annual reports, and summary plan descriptions) have
been timely filed and/or distributed in accordance with the applicable
requirements of ERISA and the Code with respect to each such Employee Benefit
Plan. The requirements of COBRA have been met with respect to each such Employee
Benefit Plan which is an Employee Welfare Benefit Plan subject to COBRA.
 
 
18

 
 
(C)    All contributions (including all employer contributions and employee
salary reduction contributions) which are due have been made within the time
periods prescribed by ERISA and the Code to each such Employee Benefit Plan and
all contributions for any period ending on or before the Closing Date which are
not yet due have been made to each such Employee Benefit Plan or accrued in
accordance with the past custom and practice of the Company. All premiums or
other payments for all periods ending on or before the Closing Date have been
paid with respect to each such Employee Benefit Plan.
 
(D)         Each such Employee Benefit Plan which is intended to meet the
requirements of a “qualified plan” under Code §401(a) has received a
determination from the Internal Revenue Service that such Employee Benefit Plan
is so qualified, and nothing has occurred since the date of such determination
that could adversely affect the qualified status of any such Employee Benefit
Plan.
 
(E)           The market value of assets under each such Employee Benefit Plan
equals or exceeds the present value of all vested and nonvested Liabilities
thereunder determined in accordance with methods, factors, and assumptions
applicable to an Employee Benefit Plan terminating on the date for
determination.
 
(F)           The Seller has delivered to the Buyer correct and complete copies
of the plan documents and summary plan descriptions, the most recent
determination letter received from the Internal Revenue Service, the most recent
annual report (IRS Form 5500, with all applicable attachments), and all related
trust agreements, insurance contracts, and other funding arrangements which
implement each such Employee Benefit Plan.
 
(ii)             With respect to each Employee Benefit Plan that the Company to
which any of it contributes or has any obligation to contribute, or with respect
to which any of them has any material Liability or potential Liability:
 
(A)           No such Employee Benefit Plan has been completely or partially
terminated or been the subject of a Reportable Event. No proceeding to terminate
any such Employee Benefit Plan has been instituted or, to the knowledge of the
Seller and the directors and officers (and employees with responsibility for
employee benefits matters) of the Company threatened.
 
(B)           There have been no Prohibited Transactions with respect to any
such Employee Benefit Plan. No Fiduciary has any Liability for breach of
fiduciary duty or any other failure to act or comply in connection with the
administration or investment of the assets of any such Employee Benefit Plan. No
action, suit, proceeding, hearing, or investigation with respect to the
administration or the investment of the assets of any such Employee Benefit Plan
(other than routine claims for benefits) is pending or, to the Knowledge of the
Seller and the directors and officers (and employees with responsibility for
employee benefits matters) of the Company threatened. Neither the Seller nor the
directors and officers (and employees with responsibility for employee benefits
matters) of the Company has any Knowledge of any Basis for any such action,
suit, proceeding, hearing, or investigation.
 
(C)      The Company has not incurred, and neither the Seller nor the directors
and officers (and employees with responsibility for employee benefits matters)
of the Company has any reason to expect that the Company will incur, any
Liability under Title IV of ERISA (including any withdrawal liability as defined
in ERISA §4201) or under the Code with respect to any such Employee Benefit, or
under COBRA with respect to any such Employee Benefit Plan which is an Employee
Welfare Benefit Plan.
 
 
19

 
 
 (iv)            The Company does not maintain, contribute to or have an
obligation to contribute to, or have any material Liability or potential
Liability with respect to, any Employee Welfare Benefit Plan providing medical,
health, or life insurance or other welfare-type benefits for current or future
retired or terminated directors, officers or employees of the Company (or any
spouse of other dependent thereof) other than in accordance with COBRA.
 
(y)   Guaranties. The Company is not a guarantor or otherwise is liable for any
Liability or obligation (including indebtedness) of any other Person.
 
(z)           Health, and Safety Matters.
 
(i)           The Company and its Affiliates has complied and is in compliance
with all Environmental, Health, and Safety Requirements.
 
(ii)           Without limiting the generality of the foregoing, the Company and
its Affiliates have obtained and complied with, and is in compliance with, all
permits, licenses and other authorizations that are required pursuant to
Environmental, Health, and Safety Requirements for the occupation of its
facilities and the operation of its business; a list of all such permits,
licenses and other authorizations is set forth on the attached “Environmental
and Safety Permits Schedule.”
 
(iii)       The Company and its Affiliates have not received any written or oral
notice, report or other information regarding any actual or alleged violation of
Environmental, Health, and Safety Requirements, or any liabilities or potential
liabilities (whether accrued, absolute, contingent, unliquidated or otherwise),
including any investigatory, remedial or corrective obligations, relating to any
of them or its facilities arising under Environmental, Health, and Safety
Requirements.
 
(iv)          None of the following exists at any property or facility owned or
operated by the Company: (1) underground storage tanks, (2) asbestos-containing
material in any form or condition, (3) materials or equipment containing
polychlorinated biphenyls, or (4) landfills, surface impoundments, or disposal
areas.
 
(v)            The Company and its Affiliates have not treated, stored, disposed
of, arranged for or permitted the disposal of, transported, handled, or released
any substance, including without limitation any hazardous substance, or owned or
operated any property or facility (and no such property or facility is
contaminated by any such substance) in a manner that has given or would give
rise to liabilities, including any liability for response costs, corrective
action costs, personal injury, property damage, natural resources damages or
attorney fees, pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), the Solid Waste
Disposal Act, as amended (“SWDA”) or any other Environmental, Health, and Safety
Requirements.
 
(vi)        Neither this Agreement nor the consummation of the transaction that
is the subject of this Agreement will result in any obligations for site
investigation or cleanup, or notification to or consent of government agencies
or third parties, pursuant to any of the so-called “transaction-triggered” or
“responsible property transfer” Environmental, Health, and Safety Requirements.
 
(vii)       The Company and its Affiliates have not, either expressly or by
operation of law, assumed or undertaken any liability, including without
limitation any obligation for corrective or remedial action, of any other Person
relating to Environmental, Health, and Safety Requirements.
 
 
20

 
 
(viii)         No facts, events or conditions relating to the past or present
facilities, properties or operations of the Company or its Affiliates will
prevent, hinder or limit continued compliance with Environmental, Health, and
Safety Requirements, give rise to any investigatory, remedial or corrective
obligations pursuant to Environmental, Health, and Safety Requirements, or give
rise to any other liabilities (whether accrued, absolute, contingent,
unliquidated or otherwise) pursuant to Environmental, Health, and Safety
Requirements, including without limitation any relating to onsite or offsite
releases or threatened releases of hazardous materials, substances or wastes,
personal injury, property damage or natural resources damage.
 
(A)            Certain Business Relationships with the Company. Neither the
Seller nor his Affiliates have been involved in any business arrangement or
relationship with the Company within the past twelve (12) months, and neither
the Seller nor his Affiliates own any asset, tangible or intangible, which is
used in the business of the Company.
 
(B)         Disclosure. The representations and warranties contained in this §4
do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained in this §4 not misleading.
 
5.           Post-Closing Covenants. The Parties agree as follows with respect
to the period following the Closing.
 
(a)           General.  In case at any time after the Closing any further action
is necessary or desirable to carry out the purposes of this Agreement, each of
the Parties will take such further action (including the execution and delivery
of such further instruments and documents) as any other Party reasonably may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefore under §7 below). The
Seller acknowledges and agrees that from and after the Closing the Buyer will be
entitled to possession of all documents, books, records (including Tax records),
agreements, and financial data of any sort relating to the Company.
 
(b)          Litigation Support.  In the event and for so long as any Party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving the Company, each of the other Parties will
cooperate with him or it and his or its counsel in the contest or defense, make
available their personnel, and provide such testimony and access to their books
and records as shall be necessary in connection with the contest or defense, all
at the sole cost and expense of the contesting or defending Party (unless the
contesting or defending Party is entitled to indemnification therefore under §7
below).
 
(c)          Transition. The Seller will not take any action that is designed or
intended to have the effect of discouraging any lessor, licensor, customer,
supplier, or other business associate of the Company from maintaining the same
business relationships with the Company after the Closing as it maintained with
the Company prior to the Closing. The Seller will refer all customer inquiries
relating to the business of the Company to the Buyer from and after the Closing.
 
(d)          Confidentiality. The Seller will treat and hold as such all of the
Confidential Information, refrain from using any of the Confidential Information
except in connection with this Agreement, and deliver promptly to the Buyer or
destroy, at the request and option of the Buyer, all tangible embodiments (and
all copies) of the Confidential Information which are in his possession. In the
event that the Seller is requested or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process) to disclose any Confidential
Information, that Seller will notify the Buyer promptly of the request or
requirement so that the Buyer may seek an appropriate protective order or waive
compliance with the provisions of this §6(d). If, in the absence of a protective
order or the receipt of a waiver hereunder, the Seller is, on the advice of
counsel, compelled to disclose any Confidential Information to any tribunal or
else stand liable for contempt, that Seller may disclose the Confidential
Information to the tribunal; provided, however, that the disclosing Seller shall
use his reasonable best efforts to obtain, at the reasonable request of the
Buyer, an order or other assurance that confidential treatment will be accorded
to such portion of the Confidential Information required to be disclosed as the
Buyer shall designate. The foregoing provisions shall not apply to any
Confidential Information which is generally available to the public immediately
prior to the time of disclosure.
 
 
21

 
 
(e)           Covenant Not to Compete. Except as might be permitted in writing
by Buyer, for a period of five (5) years from and after the Closing Date, the
Seller will not engage directly or indirectly in any business in any geographic
area in which the Company conducts that business as of the Closing Date;
provided, however, that (i) no owner of less than one percent (1%) of the
outstanding stock of any publicly-traded corporation shall be deemed to engage
solely by reason thereof in any of its businesses and (ii) the Seller’s current
ownership of Progressive Transfer Corp. shall not be deemed a violation of this
provision so long as the Seller cause Progressive Transfer Corp. to file with
the Securities and Exchange Commission a Form TA-W under the Securities Exchange
Act no later than December 31, 2017. If the final judgment of a court of
competent jurisdiction declares that any term or provision of this §6(e) is
invalid or unenforceable, the Parties agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.
 
6.            
Conditions to Obligation to Close.

 
(a)           Conditions to Obligation of the Buyer. The obligation of the Buyer
to consummate the transactions to be performed by it in connection with the
Closing is subject to satisfaction of the following conditions:
 
(i)            the representations and warranties set forth in §3(a) and §4
above shall be true and correct in all material respects at and as of the
Closing Date;
 
(ii)           the Seller shall have performed and complied with all of his
covenants hereunder in all material respects as of the Closing Date;
 
(iii)          the Company shall have procured all of the third-party consents
specified in §5(b) above, if any are required;
 
(iv)     no action, suit, or proceeding shall be pending or threatened before
any court or quasi-judicial or administrative agency of any federal, state,
local, or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement, (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (C) affect adversely the right of the Buyer to own the
Company Shares and to control the Company, or (D) affect adversely the right of
any of the Company to own its assets and to operate its businesses (and no such
injunction, judgment, order, decree, ruling, or charge shall be in effect);
 
(v)           the Seller shall have delivered to the Buyer a certificate to the
effect (a) that each of the conditions specified above in §6(a)(i)-(iv) is
satisfied in all respects and (b) that the Seller has caused all of the
agreements specified in §4(p)(iii) above to be transferred to Progressive
Transfer Corp., which is solely owned by the Seller, simultaneously with the
Closing;
 
(vi)           the Buyer shall have received the resignations, effective as of
the Closing, of each director and officer of the Company other than those whom
the Buyer shall have specified in writing at least five (5) business days prior
to the Closing;
 
 
22

 
 
(vii)         the Buyer shall have provided to Seller proof that Buyer has
obtained on terms and conditions reasonably satisfactory to it all of the
financing it needs in order to consummate the transactions contemplated hereby
and fund the working capital requirements of the Company after the Closing; and
 
(viii)        all actions to be taken by the Seller in connection with
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to affect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to the
Buyer.
 
(ix)           the Company and the Seller shall have obtained and delivered to
the Buyer (i) a written consent for the assignment of each of the Leases, and,
if requested by the Buyer's lender, a waiver of landlord liens, collateral
assignment of lease or leasehold mortgage from the landlord or other party whose
consent thereto is required under such Lease in form and substance satisfactory
to the Buyer and the Buyer's lender and (ii) a lease agreement, in a form to be
mutually agreed upon by the Buyer and the Seller, for the building located at
1981 Murray Holladay Road, Suite 100, Salt Lake City, UT 84117;
 
The Buyer may waive any condition specified in this §6(a) if it executes a
writing so stating at or prior to the Closing.
 
(b)          Conditions to Obligation of the Seller. The obligation of the
Seller to consummate the transactions to be performed by him in connection with
the Closing is subject to satisfaction of the following conditions:
 
(i)            the representations and warranties set forth in §3(b) above shall
be true and correct in all material respects at and as of the Closing Date;
 
(ii)       the Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;
 
(iii)         no action, suit, or proceeding shall be pending before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction wherein an unfavorable injunction, judgment, order, decree,
ruling, or charge would (A) prevent consummation of any of the transactions
contemplated by this Agreement or (B) cause any of the transactions contemplated
by this Agreement to be rescinded following consummation (and no such
injunction, judgment, order, decree, ruling, or charge shall be in effect);
 
(iv)           the Buyer shall have delivered to the Seller a certificate to the
effect that each of the conditions specified above in §6(b)(i)-(iii) is
satisfied in all respects;
 
(v)            the Buyer shall have delivered to the Seller a lease agreement,
in a form to be mutually agreed upon by the Buyer and the Seller, for the
building located at 1981 Murray Holladay Road, Suite 100, Salt Lake City, UT
84117;
 
(vi)         the Buyer shall have delivered to the Seller a certificate to the
effect that each of the conditions specified above in §6(b)(i)-(iii) is
satisfied in all respects; and
 
(vii)     all actions to be taken by the Buyer in connection with consummation
of the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to affect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to the
Seller.
 
The Seller may waive any condition specified in this §6(b) if they execute a
writing so stating at or prior to the Closing.
 
 
23

 
 
7.            
Remedies for Breaches of This Agreement.
 
(a)           Survival of Representations and Warranties. All of the
representations and warranties of the Parties contained in this Agreement shall
survive the Closing hereunder (even if the damaged Party knew or had reason to
know of any misrepresentation or breach of warranty or covenant at the time of
Closing) and continue in full force and effect forever thereafter (subject to
any applicable statutes of limitations).


(b)          Indemnification Provisions for Benefit of the Buyer
 
(i)            In the event the Seller or the Company breaches (or in the event
any third party alleges facts that, if true, would mean the Seller has breached)
any of their representations, warranties, and covenants contained herein, and,
if there is an applicable survival period pursuant to §7(a) above, provided that
the Buyer makes a written claim for indemnification against the Seller or the
Company pursuant to §7(d) below within such survival period, then the Seller
agrees to indemnify the Buyer from and against the entirety of any Adverse
Consequences the Buyer may suffer through and after the date of the claim for
indemnification (including any Adverse Consequences the Buyer may suffer after
the end of any applicable survival period) resulting from, arising out of,
relating to, in the nature of, or caused by the breach (or the alleged breach).
 
(ii)            The Seller agrees to indemnify the Buyer from and against the
entirety of any Adverse Consequences the Buyer may suffer resulting from,
arising out of, relating to, in the nature of, or caused by any Liability of the
Company for any Taxes of the Company with respect to any Tax year or portion
thereof ending on or before the Closing Date (or for any Tax year beginning
before and ending after the Closing Date to the extent allocable (determined in
a manner consistent with §8(c)) to the portion of such period beginning before
and ending on the Closing Date), to the extent such Taxes are not reflected in
the reserve for Tax Liability (rather than any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) shown on
the face of the Closing Balance Sheet, and (y) for the unpaid Taxes of any
Person (other than any of the Company ) under Reg. §1.1502-6 (or any similar
provision of state, local, or foreign law), as a transferee or successor, by
contract, or otherwise.
 
(c)           Indemnification Provisions for Benefit of the Seller. In the event
the Buyer breaches (or in the event any third party alleges facts that, if true,
would mean the Buyer has breached) any of its representations, warranties, and
covenants contained herein, and, if there is an applicable survival period
pursuant to §7(a) above, provided that the Seller makes a written claim for
indemnification against the Buyer pursuant to §7(d) below within such survival
period, then the Buyer agrees to indemnify the Seller from and against the
entirety of any Adverse Consequences the Seller may suffer through and after the
date of the claim for indemnification (including any Adverse Consequences the
Seller may suffer after the end of any applicable survival period) resulting
from, arising out of, relating to, in the nature of, or caused by the breach (or
the alleged breach).
 
(d)           Matters Involving Third Parties.

 
(i)            If any third party shall notify any Party (the “Indemnified
Party”) with respect to any matter (a “Third Party Claim”) which may give rise
to a claim for indemnification against any other Party (the “Indemnifying
Party”) under this §7, then the Indemnified Party shall promptly notify each
Indemnifying Party thereof in writing; provided, however, that no delay on the
part of the Indemnified Party in notifying any Indemnifying Party shall relieve
the Indemnifying Party from any obligation hereunder unless (and then solely to
the extent) the Indemnifying Party thereby is prejudiced.
 
 
24

 
 
(ii)            Any Indemnifying Party will have the right to defend the
Indemnified Party against the Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as (A) the Indemnifying
Party notifies the Indemnified Party in writing within fifteen (15) days after
the Indemnified Party has given notice of the Third Party Claim that the
Indemnifying Party will indemnify the Indemnified Party from and against the
entirety of any Adverse Consequences the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the Third
Party Claim, (B) the Indemnifying Party provides the Indemnified Party with
evidence reasonably acceptable to the Indemnified Party that the Indemnifying
Party will have the financial resources to defend against the Third Party Claim
and fulfill its indemnification obligations hereunder, (C) the Third Party Claim
involves only money damages and does not seek an injunction or other equitable
relief, (D) settlement of, or an adverse judgment with respect to, the Third
Party Claim is not, in the good faith judgment of the Indemnified Party, likely
to establish a precedential custom or practice materially adverse to the
continuing business interests of the Indemnified Party, and (E) the Indemnifying
Party conducts the defense of the Third Party Claim actively and diligently.
 
(iii)            So long as the Indemnifying Party is conducting the defense of
the Third Party Claim in accordance with §7(d)(ii) above, (A) the Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third Party Claim, (B) the Indemnified Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnifying Party (not to be withheld unreasonably), and (C) the Indemnifying
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Party (not to be withheld unreasonably).
 
(iv)      In the event any of the conditions in §7(d)(ii) above is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it reasonably may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Parties will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including reasonable attorneys' fees
and expenses), and (C) the Indemnifying Parties will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this §7.
 
(e)           Determination of Adverse Consequences. All indemnification
payments under this §7 may be deemed adjustments to the Purchase Price.
 
(f)           Offset Under Future Purchase Price. Provided the Buyer has
satisfied all of the indemnification procedures set forth in §7(d) above, the
Buyer shall have the option of offsetting all or any part of any Adverse
Consequences it may suffer (in lieu of seeking any indemnification to which it
is entitled under this §7) by notifying Seller that the Buyer is reducing any
Future Purchase Price still due and payable to the Seller’s on a
dollar-for-dollar basis.
 
(g)         Other Indemnification Provisions. The foregoing indemnification
provisions are in addition to, and not in derogation of, any statutory,
equitable, or common law remedy (including without limitation any such remedy
arising under Environmental, Health, and Safety Requirements) any Party may have
with respect to the Company, or the transactions contemplated by this Agreement.
The Seller hereby agrees that he will not make any claim for indemnification
against the Company by reason of the fact that he was a director, officer,
employee, or agent of any such entity or was serving at the request of any such
entity as a partner, trustee, director, officer, employee, or agent of another
entity (whether such claim is for judgments, damages, penalties, fines, costs,
amounts paid in settlement, losses, expenses, or otherwise and whether such
claim is pursuant to any statute, charter document, bylaw, agreement, or
otherwise) with respect to any action, suit, proceeding, complaint, claim, or
demand brought by the Buyer against Seller (whether such action, suit,
proceeding, complaint, claim, or demand is pursuant to this Agreement,
applicable law, or otherwise).
 
 
25

 
 
8.           Tax Matters. The following provisions shall govern the allocation
of responsibility as between Buyer and Seller for certain tax matters following
the Closing Date:
 
(a)          Tax Periods Ending on or Before the Closing Date. The Seller shall
prepare or cause to be prepared and file or cause to be filed on or before March
15, 2018 Tax Returns for the Company for all periods ending on or prior to the
Closing Date which are filed after the Closing Date. The Seller shall permit the
Buyer to review and comment on each such Tax Return described in the preceding
sentence prior to filing. In the event the Seller does not file the required Tax
Returns by March 15, 2018, the Buyer shall be entitled to prepare or cause to be
prepared and filed or caused to be filed such Tax Returns. All reasonable
expenses incurred by the Buyer in such an event shall be reduced from any Future
Purchase Price payments. Seller shall reimburse Buyer for Taxes of the Company
with respect to such periods within fifteen (15) days after payment by Buyer or
the Company of such Taxes to the extent such Taxes are not reflected in the
reserve for Tax Liability (rather than any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) shown on
the face of the Closing Balance Sheet.
 
(b)          Tax Periods Beginning Before and Ending After the Closing Date.
Buyer shall prepare or cause to be prepared and file or cause to be filed any
Tax Returns of the Company for Tax periods which begin before the Closing Date
and end after the Closing Date. Seller shall pay to Buyer within fifteen (15)
days after the date on which Taxes are paid with respect to such periods an
amount equal to the portion of such Taxes which relates to the portion of such
Taxable period ending on the Closing Date to the extent such Taxes are not
reflected in the reserve for Tax Liability (rather than any reserve for deferred
Taxes established to reflect timing differences between book and Tax income)
shown on the face of the Closing Balance Sheet. For purposes of this Section, in
the case of any Taxes that are imposed on a periodic basis and are payable for a
Taxable period that includes (but does not end on) the Closing Date, the portion
of such Tax which relates to the portion of such Taxable period ending on the
Closing Date shall (x) in the case of any Taxes other than Taxes based upon or
related to income or receipts, be deemed to be the amount of such Tax for the
entire Taxable period multiplied by a fraction the numerator of which is the
number of days in the Taxable period ending on the Closing Date and the
denominator of which is the number of days in the entire Taxable period, and (y)
in the case of any Tax based upon or related to income or receipts be deemed
equal to the amount which would be payable if the relevant Taxable period ended
on the Closing Date. Any credits relating to a Taxable period that begins before
and ends after the Closing Date shall be taken into account as though the
relevant Taxable period ended on the Closing Date. All determinations necessary
to give effect to the foregoing allocations shall be made in a manner consistent
with prior practice of the Company.
 
(c)          Cooperation on Tax Matters.

 
(i)            The Parties shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of Tax
Returns pursuant to this Section and any audit, litigation or other proceeding
with respect to Taxes. Such cooperation shall include the retention and (upon
the other party's request) the provision of records and information which are
reasonably relevant to any such audit, litigation or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. The Company and
Seller agree (A) to retain all books and records with respect to Tax matters
pertinent to the Company relating to any taxable period beginning before the
Closing Date until the expiration of the statute of limitations (and, to the
extent notified by Buyer or Seller, any extensions thereof) of the respective
taxable periods, and to abide by all record retention agreements entered into
with any taxing authority, and (B) to give the other party reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the other party so requests, the Company or Seller, as the case
may be, shall allow the other party to take possession of such books and
records.
 
(ii)            Buyer and Seller further agree, upon request, to use their best
efforts to obtain any certificate or other document from any governmental
authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the transactions contemplated hereby).
 
 
26

 
 
(iii)           Buyer and Seller further agree, upon request, to provide the
other party with all information that either party may be required to report
pursuant to Section 6043 of the Code and all Treasury Department Regulations
promulgated thereunder.
 
(d)          Tax Sharing Agreements. All tax sharing agreements or similar
agreements with respect to or involving the Company shall be terminated as of
the Closing Date and, after the Closing Date, the Company shall not be bound
thereby or have any liability thereunder.
 
(e)       Certain Taxes and Fees.  All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with consummation of the transactions contemplated by this Agreement
(including any Utah State Gains Tax, Utah City Transfer Tax and any similar Tax
imposed in other states or subdivisions), shall be paid by Seller when due, and
Seller will, at his own expense, file all necessary Tax Returns and other
documentation with respect to all such Taxes, fees and charges, and, if required
by applicable law, Buyer will, and will cause its Affiliates to, join in the
execution of any such Tax Returns and other documentation.
 
9.          Miscellaneous.

 
(a)          Nature of Certain Obligations. The covenants of the Seller in §3(a)
above concerning the sale of the Company Shares to the Buyer and the
representations and warranties of the Seller in §3(a) above concerning the
transaction are several obligations. This means that the Seller will be solely
responsible to the extent provided in §7 above for any Adverse Consequences the
Buyer may suffer as a result of any breach thereof.
 
(b)          Press Releases and Public Announcements. No Party shall issue any
press release or make any public announcement relating to the subject matter of
this Agreement prior to the Closing without the prior written approval of the
Buyer and the Seller; provided, however, that any Party may make any public
disclosure it believes in good faith is required by applicable law or any
listing or trading agreement concerning its publicly-traded securities (in which
case the disclosing Party will use its reasonable best efforts to advise the
other Parties prior to making the disclosure).
 
(c)           No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.
 
(d)         Entire Agreement. This Agreement (including the documents referred
to herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.
 
(e)         Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of his
or its rights, interests, or obligations hereunder without the prior written
approval of the Buyer and the Seller; provided, however, that the Buyer may (i)
assign any or all of its rights and interests hereunder to one or more of its
Affiliates and (ii) designate one or more of its Affiliates to perform its
obligations hereunder (in any or all of which cases the Buyer nonetheless shall
remain responsible for the performance of all of its obligations hereunder).
 
(f)         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
 
(g)           Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
 
27

 
 
(h)          Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given if (and then two
business days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:
 
(i)         if to Buyer:
 
Issuer Direct Corporation
500 Perimeter Park Drive
Suite D
Morrisville, North Carolina 27560
Attention:  Brian R. Balbirnie
Facsimile No.: 646.225.7104
 
with a copy (which shall not constitute notice) to:
 
Quick Law Group PC
1035 Pearl Street
Suite 403
Boulder, Colorado 80302
Attention: Jeffrey M. Quick
Facsimile No.: 303.845.7315
 
(ii)         if to Seller, to:
 
Kurtis D. Hughes
1981 Murray Holladay Road, Suite 100
Salt Lake City, UT 84117
 
Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it is actually received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.
 
(i)           Arbitration. Any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, shall be settled by arbitration, and
judgment on the award rendered by the artibtrator(s) may be entered in any
jurisdiction thereof.
 
(j)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.
 
(k)           Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Buyer and the Seller. No waiver by any Party of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.
 
 
28

 
 
(l)         Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
 
(m)         Expenses.  Each of the Buyers, the Seller, and the Company will bear
his or its own costs and expenses (including legal fees and expenses) incurred
in connection with this Agreement and the transactions contemplated hereby.
Legal fees incurred by the Company shall be paid from Company funds prior to the
Closing Date.
 
(n)           Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. The Parties intend
that each representation, warranty, and covenant contained herein shall have
independent significance. If any Party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity which the Party
has not breached shall not detract from or mitigate the fact that the Party is
in breach of the first representation, warranty, or covenant.
 
(o)          Incorporation of Exhibits, Schedules, and Schedules. The Exhibits,
Schedules, and Schedules identified in this Agreement are incorporated herein by
reference and made a part hereof.
 
(p)         Specific Performance.  Each of the Parties acknowledges and agrees
that the other Parties would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the Parties agrees that
the other Parties shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the United States or any state thereof having jurisdiction over the
Parties and the matter (subject to the provisions set forth in §9(q) below), in
addition to any other remedy to which they may be entitled, at law or in equity.
 
(q)          Submission to Jurisdiction. Each of the Parties submits to the
jurisdiction of any state or federal court sitting in Raleigh, North Carolina in
any action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each Party also agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court. Each
of the Parties waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety, or other
security that might be required of any other Party with respect thereto. Any
Party may make service on any other Party by sending or delivering a copy of the
process (i) to the Party to be served at the address and in the manner provided
for the giving of notices in §9(h) above. Nothing in this §9(p), however, shall
affect the right of any Party to bring any action or proceeding arising out of
or relating to this Agreement in any other court or to serve legal process in
any other manner permitted by law or at equity. Each Party agrees that a final
judgment in any action or proceeding so brought shall be conclusive and may be
enforced by suit on the judgment or in any other manner provided by law or at
equity.
 
 
29

 
 
* * * * *
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.
 
Buyer:
 
ISSUER DIRECT CORPORATION
 
By: /s/ Brian R. Balbirnie                    

Name: Brian R. Balbirnie
Title: Chief Executive Officer
 
 
Seller:
 
 
By: /s/ Kurtis D. Hughes                    

Kurtis D. Hughes
 
 
 
 
 30

